OPINION — AG — **** BOARD OF HEALTH — RECOMMENDATION BY AIR POLLUTION COUNCIL **** THE STATE BOARD OF HEATH HAS AUTHORITY TO AMEND RULES AND REGULATIONS RECOMMENDED TO THE BOARD BY THE AIR POLLUTION COUNCIL PRIOR TO THE ADOPTING OF SUCH RULES AND REGULATIONS BY THE BOARD. IN THE EVENT THAT THE STATE BOARD OF HEALTH AMENDS ALL OR A PORTION OF ANY RULES AND REGULATIONS RECOMMENDED BY THE AIR POLLUTION COUNCIL ANOTHER ANOTHER HEARING BEFORE SUCH COUNCIL ON SUCH AMENDED RULES AND REGULATIONS MUST BE CONDUCTED. CITE: 63 Ohio St. 1969 Supp., 2002 [63-2002](F), 63 Ohio St. 1969 Supp., 2008 [63-2008] (GARY F. GLASGOW)